DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,3-7, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al (US 2010/0290199 hereinafter Schmid) in view of Male (US 9,865,537).
With respect to claim 1, Schmid teaches an integrated circuit package, comprising:
a die attach pad (D) and a plurality of leads; (Figs. 27-29 show a number of embodiments wherein the attach pad (D) comprises leads that are electrically connected to the die (B))
a die (B) including a MEMs region defined by a plurality of trenches, the die (B) electrically connected to the plurality of leads (leads of attach pad D) the die having a first surface facing towards the die attach pad (D) and a second surface facing away from the die attach pad (D); ([0056] the structure is a MEMs system, Figs. 7 and 23a-24 [0090] the central MEMs region has a plurality of trenches surrounding the central region) and
a mold compound (A) having a third surface covering portions of the second surface of the die (B), the mold compound (A) defining a cavity between the second surface of the die and the fourth surface of the mold compound (A), wherein the mold
 compound includes a vent (13). ([0100]) the mold compound includes a vent (13) in communication with the cavity formed above the central portion of the die (B) and below the mold compound (A))
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the structure of the embodiment of Figs. 24 and 26 with the completed packages of Figs. 27-29, as the use of these 
Schmid fails to explicitly disclose the mold compound having a fourth surface adjacent to the third surface, the fourth surface being spaced father away from the die attach pad than the third surface
Male (Fig. 1b), in a related art application, teaches the mold compound having a fourth surface (110 being in contact with 116)adjacent to the third surface(110 having a portion spaced apart from 116), the fourth surface being spaced father away from the die attach pad than the third surface(surface of 110 touching 116 closer than surface of 110 spaced apart from 116) It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize a mold compound that has a cavity therein
 as taught by Male to improve the device of Schmid that teaches a smaller cavity formed from a recess in the die surface, as Male teaches a cavity in the mold compound can advantageously configure the pressure surrounding the MEMS device, adjust airflow, and protect byproducts from entering the MEMS which can cause the device to fail, and further allow outgassing during assembly and processing. Col. 3 lines 30-55.  Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 
With respect to claim 3, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the vent is in communication with the cavity. ([0100] the vent (13) is in communication with the cavity, and is used to change the medium therein)
With respect to claim 4, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the die attach pad (D) includes a portion that is half etched. (Fig. 27 the die attach pad (D) has a portion that is half etched, wherein the ASIC is located)
With respect to claim 5, Schmid in view of Huang teaches the integrated circuit package of claim 4, wherein a thickness of the portion is less than a thickness of a second portion of the die attach pad. (Fig. 27 the portion of the die attach pad is the portion that is etched to form a cavity to include the ASIC and die structure, while the second portion, where the leads are located is thicker than the first portion)
With respect to claim 6, Schmid in view of Huang teaches the integrated circuit package of claim 1, further including a plug covering the vent. (Fig. 23b [0105] the vent (13) is covered by a plug after the desired medium is provided, to seal the cavity in a vacuum tight manner)
 With respect to claim 7, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the plurality of trenches surround the MEMs region. (Figs 7 and 23a-24 a plurality of trenches surround the central MEMs region)
With respect to claim 21, Schmid teaches an integrated circuit package, comprising:
a die attach pad (D) and a plurality of leads, the die attach pad (D) including a first cavity; (Figs. 27-29 show a number of embodiments wherein the attach pad (D) comprises leads that are electrically connected to the die (B) and the die attach pad (D) comprises a cavity)
a die (B) including a MEMs region defined by a plurality of trenches, the die (B) electrically connected to the plurality of leads (leads of attach pad D); ([0056] the structure is a MEMs system, Figs. 7 and 23a-24 [0090] the central MEMs region has a plurality of trenches surrounding the central region) and
a mold compound (A) covering portions of the die (B), the mold compound (A) defining a second cavity between a surface of the die and a surface of the mold compound (A), the mold compound further including a vent (13) in communication with the second cavity. ([0100]) the mold compound includes a vent (13) in communication with the cavity formed above the central portion of the die (B) and below the mold compound (A))
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the structure of the embodiment of Figs. 24 and 26 with the completed packages of Figs. 27-29, as the use of these structures allows the package to have a vent to allows the exchange of medium in the cavity, while

still having electrical communication between the die (B) and the plurality of leads of the die attach pad (D), by the electrodes (3) and the external communication pads (24). ([0100]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
Schmid fails to teach the mold compound including a recess defining a second cavity between the surface of the die and the mold compound.
 In related art, Male discloses: 
Male (Fig. 1b), the mold compound including a recess. (Fig. 1b 110 being in contact with 116, recess including 120) (110 having a portion spaced apart from 116), (surface of 110 touching 116 closer than surface of 110 spaced apart from 116 fig. )  defining a second cavity between the surface of the die and the mold compound.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize a mold compound that has a cavity therein as taught by Male to improve the device of Schmid that teaches a smaller cavity formed from a recess in the die surface, as Male teaches a cavity in the mold compound can advantageously configure the pressure surrounding the MEMS device, adjust airflow, and protect byproducts from entering the MEMS which can cause the device to fail, and further allow outgassing during assembly and processing. (Col. 3 lines 30-55).  Thus, the features of claim 21 would have been obvious to one having ordinary skill in the art. 

With respect to claim 22, Schmid in view of Male teaches integrated circuit package of claim 21, further including a plug covering the vent. (Fig. 23b [0105] the vent
 
(13) is covered by a plug after the desired medium is provided, to seal the cavity in a vacuum tight manner)
With respect to claim 23, Schmid in view of Male teaches integrated circuit package of claim 21, wherein the plurality of trenches surround the MEMs region. (Figs 7 and 23a-24 a plurality of trenches surround the central MEMs region)
With respect to claim 24, Schmid in view of Male teaches integrated circuit package of claim 21, wherein the second cavity includes at least one curved surface in a cross-sectional view of the integrated circuit package. (Annotated Fig. 24 above, the cavity has curved surfaces)
With respect to claim 25, Schmid in view of Male teaches the integrated circuit package of claim 21, wherein the die attach pad (D) includes a support surface and a recessed surface, the recessed surface defining the first cavity, the die (B) being spaced apart from the recessed surface and connected to the support surface on opposite sides of the first cavity. (Figs. 27-29 [0107] the die (B) is spaced apart from the cavity, and is connected to the support surface by wires on either side of the cavity.
With respect to claim 26, Schmid in view of Male teaches the integrated circuit package of claim 1, wherein the cavity is a first cavity, the die attach pad (D) defining a 
With respect to claim 27, Schmid in view of Male teaches the integrated circuit package of claim 26, wherein the second cavity has a first width and the die attach pad (D) has a second width, the first width being less than the second width.
 
(Figs. 27-29 the width of the second cavity defined by the recessed surface of the die attach pad (D) is less than the width of the die attach pad)
With respect to claim 28, Schmid in view of Male teaches the integrated circuit package of claim 26, wherein the first and second cavities are aligned on opposite sides of the die. (The first cavity is formed on the top side of the die (B) by the die (B) and the mold compound (A), while the second cavity is formed on the bottom side of the die (B) by the recess in the die attach pad (D).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Male in view of Harame et al (US 2013/0119490 hereinafter Harame).
With respect to claim 2, Schmid in view of Male teaches the integrated circuit package of claim 1, wherein the vent (13) is substantially perpendicular to a plane along a length of the die, but fails to teach the vent has a diameter of between about one micrometer and one millimeter.

Cir. 1990).
 It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the vent of Schmid to be of the dimension taught by Harame, as these are related inventions wherein Harame defines a desirable dimension for the vent, and one of ordinary skill in the art would look to Harame when looking to improve the device of Schmid, which is silent with regards to the dimensions. ([0034]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
Harame furthermore teaches the height and width of the vent hole are result effective variables that determine the amount of material that must later be used to plug the vent hole. ([0034-0035])
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed vent diameter .
Claims 8, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Male in view of Bluzer et al (US 2010/0197063).
 
With respect to claim 8, Schmid in view of Male teaches the integrated circuit package of claim 1, but fails to explicitly disclose wherein the plurality of trenches include four trenches that define a rectangle around the MEMs region.
Bluzer (Fig. 7B and 14), in a related art application, teaches an integrated circuit with a MEMS region, a die attach pad (315), and a cap layer, wherein the MEMS region is surrounded by four trenches (405) that define a rectangle around the MEMS region. (Fig. 7B [0031] the trenches (405), filled with polysilicon material (1005) form a rectangle around the central MEMS region.)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form four trenches in the shape of a rectangle as taught by Bluzer in the device of Schmid in view of Male, as surrounding the 
Furthermore, changes in shape are found to be obvious absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04.IV In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
With respect to claim 9, Schmid in view of Male in view of Bluzer (Figs. 7B and 14) teaches the integrated circuit package of claim 8, wherein the plurality of
 trenches (405) are substantially L-shaped. (Fig. 7B shows the plurality of trenches are substantially L shaped. Furthermore, the trenches of Jeong in view of Schmid are L shaped when combined with the cavities surrounding the MEMS region)
With respect to claim 29, Schmid in view of Fluang teaches the integrated circuit package of claim 1, wherein the plurality of trenches includes a first trench and a second trench, but fails to teach the first trench including a first segment and a second segment, the first trench being substantially L-shaped with the first segment extending transverse to the second segment, the second trench including a third segment and a fourth segment, the second trench being substantially L-shaped with the third 
Bluzer (Fig. 7B and 14), in a related art application, teaches an integrated circuit with a MEMS region, a die attach pad (315), and a cap layer, wherein the MEMS region is surrounded by four trenches (405) that are substantially L shaped with each trench having a first and second segment that are transverse; furthermore, each trench has a segment that is spaced apart and extends alongside the extending direction of the neighboring trench. (Fig. 7B [0031] the trenches (405), filled with polysilicon material (1005) form a rectangle around the central MEMS region.)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form four trenches in the shape of a rectangle as taught by Bluzer in the device of Schmid in view of Male, as surrounding the MEMS region with trenches in a rectangular shape is already taught by Schmid in view of Male, and this configuration allows for bridges to connect the active MEMS region with
 the unetched portions of the device layer. ([0031]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Furthermore, changes in shape are found to be obvious absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04.IV In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898